DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1-15, and 19 are objected to because of the following informalities: 
Claims 1, 5, 8-11, 13, 15, and 19: every instance of the clause “the hatch” should be amended to recite “the openable hatch” so that the claim nomenclature is consistent throughout the claim.
Claims 2-13: every instance of the clause “the arrangement” should be amended to recite “the hatch arrangement” so that the claim nomenclature is consistent throughout the claim.
Claim 1 Ln.7: the clause “ensure a compression” should be amended to recite “ensure the compression” since line 4 provides the antecedent basis for the compression of the sealing member.
Claim 8: the word “a” in the clause “substantially a rectangular” should be deleted for grammatical reasons.
Claim 14: the claim as written could cause clarity issues because claim 1 already provides the antecedent basis for the limitations “a cabinet”, “an airflow hole”, and “a hatch arrangement”. In other words, the scope of claim 14 encompasses an embodiment in which there 
Claim 15 Ln.5: the clause “holding of the closed hatch” should be amended to recite “holding the openable hatch in the closed position” since none of claims 1, 14 and 15 provide the antecedent basis for “the closed hatch”.
Claim 15 Ln.6: the clause “one or more holding members” should be amended to recite “one or more magnetic holding members” so that the claim nomenclature is consistent throughout the claim.
The Office requests Applicant’s cooperation in in reviewing and correcting any other remaining informalities present in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elkins (US 20060285291) (of record, cited in the IDS).
Regarding claim 1, Elkins discloses (Figs.3A-B):
A hatch arrangement (the hatch 304, sealing member 306, and the magnetic holding member 305 define the hatch arrangement) for an airflow hole (See Figure Below) of a cabinet (307) ([0003] and [0028]: invention is directed to a housing, including a cabinet), comprising: an openable hatch (304) coupled with the cabinet (307), wherein the openable hatch (304) is configured to cover the airflow hole in a closed position (See Fig.3B); a sealing member (306) configured to be compressed ([0026]) around the airflow hole between the cabinet (307) and the hatch (304) when the hatch (304) is in the closed position (See Fig.3B: in the closed position, the sealing member 306 is compressed around the airflow hole and provided between the hatch 304 and the cabinet 307); and one or more magnetic holding members (305) configured to provide a force for holding the hatch (304) in the closed position (See Fig.3B) and ensure the compression ([0026]) of the sealing member (306) between the cabinet (307) and the hatch (304) when the hatch (304) is in the closed position (See Fig.3B).

See next page→

    PNG
    media_image1.png
    707
    887
    media_image1.png
    Greyscale

Regarding claim 14, Elkins further discloses:
An electronic system (See Figs.3A-B), comprising electronic equipment ([0003]: electronic equipment is stored in the cabinet 307) in the hatch arrangement according to claim 1 (See Rejection of Claim 1).
Regarding claim 2, Elkins further discloses:
Wherein the arrangement further comprises a collar (301) around the airflow hole (See Figure of Claim 1), wherein the collar (301) is coupled with the cabinet (307).
Regarding claim 3, Elkins further discloses:
Wherein the sealing member (306) is coupled with the collar (301).
Regarding claim 9, Elkins further discloses:
Wherein the sealing member (306) comprises a polymer gasket ([0026]), wherein the polymer gasket is configured to form a continuous shape (Figs.3A-B and [0026]: the sealing 
Regarding claim 10, Elkins further discloses:
Wherein the sealing interface (See Fig.3B for the sealing interface between the hatch 304 and cabinet 304 via the sealing member 306) is configured to prevent at least partly ingress of dust and/or ingress of moisture ([0023] and [0026]: the sealing interface 306 will behave identically to the seal shown in figure 2) into the cabinet (307) via the airflow hole (See Figure of Claim 1) when the hatch (304) is in the closed position (See Fig.3B) (Fig.3B and [0023]: in the closed position, the seal 306 eliminates all gaps between the hatch 304 and the collar 301 so that no contaminants can enter the cabinet 307).
Regarding claim 11, Elkins further discloses:
Wherein the one or more magnetic holding members (305) are configured to stay inside (See Fig.3B: the magnetic holding member 305 is inside the sealing interface created between the hatch 304 and the cabinet 307) the sealing interface (See Fig.3B for the sealing interface between the hatch 304 and cabinet 304 via the sealing member 306) when the hatch (304) is in the closed position (See Fig.3B).
Regarding claim 12, Elkins further discloses:
Wherein the sealing member (306) is coupled with the cabinet (307) (Fig.3A: the sealing member 306 is coupled with the cabinet 307 via the collar 301).
Regarding claim 13, Elkins further discloses:

Regarding claim 15, Elkins further discloses:
Wherein the electronic equipment ([0003]: the cabinet holds electronics) in the cabinet (307) comprises one or more fans (303) configured to provide a cooling airflow (See Fig.3A) that is guided through the airflow hole (See Figure of Claim 1) of the cabinet (307), and wherein the cooling airflow (See Fig.3A), provided by the one or more fans (303), is configured to release holding of the openable hatch (304) in the closed position (See Fig.3B), when a force of the cooling airflow exceeds a force of one or more holding members (305) of the hatch arrangement (the hatch 304, sealing member 306, and the magnetic holding member 305 defines the hatch arrangement), and open the hatch (304) ([0025]: the fan 303 will exceed the force of the one or more magnetic holding members 305 when the one or more magnetic holding members 305 is de-energized in order to open the hatch 304).
Regarding claim 16, Elkins further discloses:
A collar (301) around the airflow hole (See Figure of Claim 1), wherein the collar (301) is coupled with the cabinet (307).
Regarding claim 17, Elkins further discloses:
Wherein the sealing member (306) is coupled with the collar (301).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Elkins (US 20060285291).
Regarding claim 8, Elkins further discloses:
Wherein a shape of the openable hatch (304) is substantially rectangular (as shown in figures 1 and 2 of the reference, the hatch 304 will be in a substantially rectangular shape).
However, Elkins does not explicitly teach:
Wherein the one or more magnetic holding members are substantially at each corner area of the hatch in the closed position of the hatch.
However, it would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to duplicate and arrange the one or more magnetic holding members such that they are placed in a user desired location, including as claimed, as suggested by Elkins (See [0017]: "The position, size, shape, quantity, type and orientation of the electromagnet may be varied as necessary or desired for any given application of the present invention") in order to further improve holding the hatch to the cabinet in the closed position due to the increased number of magnetic holding members holding the hatch to the cabinet, since it has been held that mere duplication of essential working parts of a device and a rearrangement of parts involve only routine skill in the art. St Regis Paper Co. V. Bemis Co., 193 USPQ 8 and In re Japikse, 86 USPQ 70.  
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results .

Claims 4-7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Elkins (US 20060285291) in view of Cruz (US 10167879).
Regarding claims 4 and 18, Elkins further discloses:
Wherein the one or more magnetic holding members (305) comprise a magnet ([0024]: the magnetic holding member 305 is a magnet, specifically an electromagnet).
However, Elkins does not explicitly teach:
Wherein the one or more magnetic holding members comprise a magnet and a magnetic responsive part.
Cruz however teaches (Fig.5):
Wherein the one or more magnetic holding members (530 and 515) comprise a magnet (530) and a magnetic responsive part (515).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Cruz to modify the device of Elkins such that the one or more magnetic holding members comprise a magnet and a magnetic responsive part, as respectively claimed in claims 4 and 18, in order to achieve the secure closed position that can prevent contaminants from entering the cabinet as taught by Elkins ([0026]).
Regarding claims 5 and 19, Elkins further discloses:
Wherein the magnet (305 and [0024]) is coupled with the cabinet (307) and/or the collar (301).

The magnetic responsive part is coupled with the hatch.
Cruz however further teaches:
The magnetic responsive part (515) is coupled with the hatch (510).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Cruz to further modify the device of Elkins such that the magnetic responsive part is coupled with the hatch, as respectively claimed in claims 5 and 19, in order to achieve the secure closed position as discussed in claims 4 and 18 above.
Regarding claims 6 and 20, modified Elkins does not teach:
Wherein the magnet comprises a permanent magnet.
Cruz however further teaches:
The magnet (530) being a permanent magnet or an electromagnet (See Fig.5).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Cruz to further modify the device of Elkins such that the magnet is a permanent magnet, as respectively claimed in claims 6 and 20, in order to achieve the secure closed position as discussed in claims 4 and 18 above. Furthermore, modifying the magnet of Elkins such that it is a permanent magnet would further simplify the closing and locking process of the openable hatch since current would no longer have to be supplied to the magnet in order to create the magnetic lock between the magnet and magnetic responsive part (and thus also reduce the number of parts required to form the magnetic lock).
See next page→ 
KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 7, Elkins further discloses:
Wherein the magnet (305 and [0024]) comprises an electromagnet ([0024]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being drawn to cabinets that have seals to prevent dust and/or liquid from entering the cabinet (See US 8857828, US 7245485, US 5163870), the use of magnets and/or ferrous material in order to create a magnetic locking mechanism (See US 20100110633, US 20170191822), and/or for being drawn to cabinets that have fans built inside the cabinet (See US 20080137296, US 8653363).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN S SUL/            Primary Examiner, Art Unit 2835